Appeals from so much of a decree of the Surrogate’s Court, Westchester County, as construes article Fifth of the will of Gullabi Gulbenkian. *580That article created a trust for the benefit of the testator’s wife for her life and then provided: “I give and bequeath the remainder of said trust fund, upon her death; to my brothers, Badrig Gulbenkian and Harutune Gulbenkian, in equal shares and their several descendants per stirpes.” The named brothers survived the testator, leaving issue, but predeceased the life tenant. The Surrogate determined that the gifts of the remainder interest to the testator’s brothers vested absolutely in them at the date of the testator’s death, that there were no substitutionary gifts over in favor of their respective descendants per stirpes, and that said remainder interest is payable in equal shares to the respective representatives of the estates of the testator’s brothers. Decree insofar as appealed from unanimously affirmed, with costs to all parties filing separate briefs, payable out of the estate. No opinion. Present — Nolan, P. J., Beldock, Ughetta and Kleinfeld, JJ. [16 Misc 2d 1054.]